         Case 1:20-cr-00072-SPW Document 58 Filed 05/04/21 Page 1 of 1



                          IN UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MONTANA


UNITED STATES OF AMERICA
                                                     PETITION TO RELEASE
                        VS.                          RECORDS / COURT DOCUMENTS

Cody Raymond Hanson                                  DOCKET NO.OR 20-72-BLG-SPlV
Whereas the above-named defendant has been charged with committing the offense of Possession
with Intent to Distribute Methamphetamine, in United States District Court for the District of
Montana, the Petitioner requests that the Court order all adult records pertaining to the defendant
held by Havre City Court, including charging documents, plea agreements, presentence
investigation reports, incident reports, medical, treatment, attorney representation, and case
dispositions, be released to the Petitioner for the purpose of preparing a Presentence Investigation
Report for the Court.

                                                     Respectfully


                                                     Darren Galerkin                       Date
                                                     United States Probation Officer




                                             ORDER



THE COURT HAVING CONSIDERED THE AFOREMENTIONED PETITION does hereby
order this __V^^day of May, 2021, the release of requested records held by Havre City Court,
to the Petitioner or authorized agency of the United States Probation Office for the purpose of
preparing a Presentence Investigation Report for the Cou^

                                                                         A
                                                      lonorable Susan P. Watters
                                                     United States District Judge
